943 F.2d 51
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.David Lee CARTER, Plaintiff-Appellant,v.Betsy FARR, Darrell Renfro, Cpl, Herk McCartt, Col, JohnDoe, Defendants-Appellees.
No. 90-6404.
United States Court of Appeals, Sixth Circuit.
Sept. 13, 1991.

1
Before RYAN and ALAN E. NORRIS, Circuit Judges, and DUGGAN, District Judge.*

ORDER

2
David Lee Carter, a pro se Tennessee prisoner, appeals a judgment dismissing his civil rights suit filed under 42 U.S.C. § 1983.   The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
Seeking monetary, declaratory and injunctive relief, Carter sued various administrative and medical personnel at the Brushy Mountain State Penitentiary.   Carter alleged that the defendants violated his constitutional rights when they refused to provide him with dental floss, when they improperly initiated disciplinary proceedings against him, and when they retaliated against him for filing grievances.   The district court dismissed Carter's claims as frivolous.


4
In a prior appeal, this court determined that Carter's claims, except for the claim of retaliation, were frivolous and affirmed the district court's judgment on those issues.   However, the court further determined that Carter's retaliation claim was not frivolous and vacated and remanded the district court's judgment on this issue.   Carter v. Farr, Case No. 89-5676 (6th Cir.  February 8, 1990) (unpublished order).


5
The case then proceeded to trial on Carter's remaining claim.   Following a two-day trial, the jury returned a verdict in favor of the defendants.   Carter subsequently filed a motion seeking a new trial or relief from judgment.   The district court denied his motion.   Carter has filed a timely appeal.   In his brief, he requests the appointment of counsel and a transcript at government expense.


6
Upon review, we affirm the district court's judgment.   Viewing the evidence in the light most favorable to the prevailing party, we determine that sufficient evidence exists to support the jury verdict.   Calhoun v. Baylor, 646 F.2d 1158, 1160 (6th Cir.1981).


7
Accordingly, we deny Carter's requests for counsel and transcript and affirm the district court's judgment.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Patrick J. Duggan, U.S. District Judge for the Eastern District of Michigan, sitting by designation